Citation Nr: 1117447	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-21 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to October 1968 with additional service in the Reserves through October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  The Veteran's November 1964 enlistment examination audiometric testing, shows that left ear hearing loss for VA purposes, and decreased right ear hearing acuity, existed on service entrance.  

2.  The September 2008 VA examination report shows current evidence of mild to profound bilateral sensorineural hearing loss.

3.  The evidence of record does not show that the Veteran's preexisting hearing loss was aggravated by his military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  September 2007, November 2007, and January 2008 letters satisfied the duty to notify provisions; an additional letter was sent in June 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in the September 2007 and June 2009 letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's September 2001 Social Security Administration (SSA) disability determination and the medical records considered in making that decision, were obtained in July 2009.  38 C.F.R. § 3.159 (c) (2).  The Veteran failed to report for his scheduled January 2011 VA examination.  38 C.F.R. § 3.655 (2010).  A VA examination had been conducted in September 2008; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran's September 2008 VA audiology examination recorded the Veteran's complaints to include the situations in which he experienced the most difficulty hearing (noisy or group environments), as well as his history of tinnitus.  The Veteran's September 2008 VA mental disorders examination completed an interview concerning the Veteran's stressful inservice events, a history of his mental illness, and review of the claims file to include lay statements submitted by friends of the Veteran on his behalf.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2010).  Temporary or intermittent flareups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the preservice disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

At the November 1964 enlistment examination, puretone thresholds were as follows; these numbers have been converted from American Standards Association (ASA) units to International Standards Organization - American National Standards Institute ((ISO-ANSI) units:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
15
5
LEFT
15
5
20
30
40

The November 1964 enlistment examination audiometric testing, documented above, shows that left ear hearing loss for VA purposes, and decreased right ear hearing acuity, existed on service entrance.  

Because a preexisting disability existed, the Veteran's claim for service connection rests on whether his preexisting disability was aggravated by his military service.

As noted above, an additional VA examination was scheduled for the Veteran in January 2011.  The record contains evidence of the letter notifying him of the date and time of the examination, and also that he did not report for the examination.  The provisions of 38 C.F.R. § 3.655 provide that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

The Veteran's October 1968 service separation examination indicates a score of "15/15" bilaterally based on the whisper test for hearing acuity.  Puretone decibel loss thresholds, like those stated on the service entrance examination, were not recorded.  

Documentary evidence dated after service, to include VA outpatient treatment records dated from July 2007 through August 2007 and from August 2008 through August 2009, reflects continuing reports of bilateral hearing loss.  Mild to profound sensorineural hearing impairment, which meets VA's criteria for a hearing loss disability, was diagnosed in both ears at the September 2008 VA examination.  

The September 2008 VA examiner concluded that the Veteran's hearing impairment was less likely as not caused by or a result of noise exposure during service, because the Veteran had significant post service occupational and recreational noise exposure that, combined, had a significantly longer duration than the Veteran's four years of military service.  Therefore, the examiner stated, it was doubtful that the "magnitude" of hearing impairment shown on VA examination was from his four-year military experience.  

This opinion implies that the noise exposure incurred during service did not contribute to the current hearing acuity levels.  As noted above, the Veteran's appeal was remanded to have a VA medical professional more clearly determine the relationship between the Veteran's current hearing loss and his military service.  Because the Veteran did not report for that examination, the Board has thus been deprived of the benefit of a more focused opinion.  38 C.F.R. § 3.655.  Accordingly, the sole nexus opinion of record does not support a finding that the Veteran's preexisting hearing loss was aggravated by his military service.

The Veteran's service treatment records similarly do not show any increase in hearing loss as a result of the Veteran's military service.  Although puretone decibel loss thresholds were documented on service entrance, such results cannot be compared with the whisper test conducted on service separation; neither can the Board speculate as to what the puretone decibel loss thresholds would have been.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the fact remains that the increase in hearing loss was only noted in September 2008, 40 years after the Veteran's service separation, and after a long period of postservice employment in which he admittedly was exposed to loud noises.  Coupled with the VA examiner's negative opinion, the evidence of record does not support the Veteran's claim that his preexisting hearing loss was aggravated by his military service.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


